BRITT, C.
Action for divorce. The grounds alleged are cruelty and failure to provide the common necessaries of life. The court found the facts in defendant’s favor, and rendered judgment denying a divorce. The findings respond to the charges of the complaint in the manner following: “It is not true, and the allegation of such fact has not been corroborated by the plaintiff, or by any competent evidence adduced by the *270plaintiff, that defendant stated in the presence of third parties, or at all, that plaintiff was a ‘street walker/ ” and so forth, negativing in like manner each material averment of wrong contained in the complaint. The argument for appellant is directed mainly to showing that there was some corroboration of her own testimony by other witnesses at the trial. While this is one question, it is not the sole or the most serious question which confronts the plaintiff on appeal. The court found not only that plaintiff’s allegations failed of corroboration, but that they are untrue; and it is unnecessary to inquire how far her testimony was corroborated, for the evidence upon all the material issues was conflicting, and quite enough appears in the record to sustain the findings which controvert the averments of the complaint.
The judgment should be affirmed.
Chipman, C., and Haynes, C., concurred.
For the reasons given in the foregoing opinion the judgment is affirmed. Temple, J., McFarland, J., Henshaw, J.